Exhibit 3(i) ENDORSED – FILED In the office of the Secretary of State Of the State of California AUG 22, 2008 ARTICLES OF INCORPORATION IThe name of this corporation is ENTEST BIOMEDICAL, INC. IIThe purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of California other than the banking business, the trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code. IIIThe name and address in the State of California of this corporation’s initial agent for service of process is Corporation Service Company which will do business in California as CSC-Lawyers Incorporating Service. IVThis corporation is authorized to issue only one class of shares of stock; and the total number of shares which this corporation is authorized to issue is Corporation Service Company By: /s/ Robert Smith Jr. Robert Smith Jr.Assistant Secretary CERTIFICATE OF AMENDMENT OF ARTICLES OF INCORPORATION OF ENTEST BIOMEDICAL, INC. The undersigned certify that: 1. They are the president and the secretary, respectively, of ENTEST BIOMEDICAL, INC., a California corporation. 2.
